EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred Hoyte on 12/20/21.

The application has been amended as follows: 
Claims 1-6 have been canceled.
Claim 7 has been added.
7. A replaceable gripping member for a weight bearing container having a wire handle comprising: a male and female half, said male and female halves having attachment surfaces;
 the male half having a plurality of tabs, each tab including an upstanding vertical wall with a co-extensive flange which extends horizontally perpendicular to the wall, wherein the flange is positioned along a top of the wall with a rearmost vertical stop portion of the flange extending from the top to a bottom of the wall and serving as both a stop for the horizontally slidably inserted tab and a reinforcement that allows only one way slidable disengagement of the device, and a semi-cylindrical protrusion positioned on said wall;

said tabs and recesses allowing for sliding snap-fit engagement and disengagement of said male and female halves: whereby both unintended lateral and vertical separation of said male and female halves is limited by interaction of said tabs within said recesses.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733